Citation Nr: 0707284	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-21 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1978 to June 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In July 2006, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

In his July 2005 VA Form 9 and at the videoconference 
hearing, the appellant raised claims for service connection 
for neck and shoulder disorders on a secondary basis and for 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.  As it does not 
appear that the RO has issued a rating decision on any of 
these claims, they are all REFERRED to the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Holding that once a veteran submits evidence of a 
medical disability and submits a claim for an increased 
disability rating with evidence of unemployability, VA must 
consider a claim for a total rating based on individual 
unemployability).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

The appellant most recently underwent a VA medical 
examination in September 2004; however, the examiner did not 
review the claims file in conjunction with the examination.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

In addition, the appellant testified at his October 2006 
videoconference hearing that his low back disability had 
recently increased in severity, and that he had recently 
received additional medical treatment.  

The medical records currently in evidence relating to the 
extent and severity of the appellant's service-connected low 
back disability are dated from March 2004 to September 2004 - 
well over two years ago.  Because additional evidence in 
support of the claim may be not of record; the findings of 
the last VA examination are insufficient upon which to 
determine the assignment of the appropriate rating, this case 
must be remanded for additional development.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claim he has in his possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any lumbar spine problems since 
2004.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  In particular, 
complete VA and private inpatient and 
outpatient treatment records not already 
of record should be obtained and 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  The AMC/RO should ascertain whether 
or not the appellant has filed a claim 
for Social Security Administration (SSA) 
disability benefits.  If so, the AMC/RO 
must contact SSA to obtain all the 
medical records associated with any 
action taken on the claim, to include any 
SSA Administrative Law Judge (ALJ) 
decision and the associated List of 
Exhibits.  All of these records are to be 
associated with the claims file.

4.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for orthopedic 
and neurologic examinations to determine 
the severity of his service-connected 
lumbar spine disability.  The claims 
file, a copy of this remand, and any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiners for review.  

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the appellant's 
service-connected lumbar spine 
disability.  

The examiners should note the range of 
motion of the lumbar spine.  The 
examiners must state if there is any 
limitation of function and describe it in 
detail.  The point at which pain begins 
during tests of motion should be 
identified.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, currently or 
historically, should be noted.  The 
examiners are asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the back 
is used repeatedly.  All functional 
losses caused by service-connected lumbar 
spine disability due to pain, weakness, 
fatigability, etc., should be 
specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.

The orthopedic examiner should state 
whether there is ankylosis of the lumbar 
spine.  The examiner should indicate 
whether the veteran's age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine, affect his normal range of motion 
of the thoracolumbar spine.

The neurological examiner should identify 
any symptoms due to disc syndrome and 
describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression.  The neurologist should note 
the total duration of any incapacitating 
episodes of disc syndrome.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

5.  Upon receipt of the VA orthopedic and 
neurological examination reports, the 
AMC/RO should conduct a review to verify 
that all requested opinions have been 
offered.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA examiner(s) for 
corrections or additions.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  

6.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the low back issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, statutes, regulations and 
Diagnostic Codes.

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


